               Case 17-10837-KG      Doc 1143    Filed 03/25/19   Page 1 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re:                                     )      Chapter 11
                                           )
SUNIVA, INC.,                              )      Case No. 17-10837 (KG)
                                           )
                      Debtor.              )      Re: D.I. 1019


                                MEMORANDUM OPINION

                       BACKGROUND AND RELEVANT FACTS

         Debtor Suniva Inc.’s (“Debtor”) Chapter 11 bankruptcy case has a long and

tortured history which the Court will not repeat in this Memorandum Opinion. It is

sufficient for the present dispute to note that the parties, Debtor and SQN Asset Servicing,

LLC (“SQN”), have fought long and hard on numerous issues which they have presented

to the Court. The facts which follow are relevant to the present tax dispute between

Debtor and SQN.

         The issue waiting decision is whether Debtor is liable for the Government Units’ 1

2017 ad valorem taxes (the “2017 Subject Taxes”) and 2018 ad valorem taxes (the “2018

Subject Taxes”) (collectively, the “Subject Taxes”) assessed against the Debtor’s former

equipment which SQN and Wanxiang American Corporation (“Wanxiang”) foreclosed

upon (the “Equipment”) 2; or whether Debtor is free of liability for the Subject Taxes, and

the Equipment which SQN now owns is subject to foreclosure due to the encumbering



        The Government Units are comprised of the City of Norcross, Georgia and Gwinnett
         1

County, Georgia.
         The Equipment was formerly Debtor’s located at a site in Norcross, Georgia. SQN
         2

foreclosed on the Equipment in 2018 and is therefore the owner.
             Case 17-10837-KG      Doc 1143     Filed 03/25/19   Page 2 of 6



tax liens. The Court finds that Debtor is liable for payment of the Subject Taxes pursuant

to the Settlement Agreement discussed below. However, the Equipment remains subject

to foreclosure because the tax liens survived SQN’s and Wanxiang’s foreclosure.

Consequently, the Court will order Debtor immediately to pay the Subject Taxes.

      The dispute involves a number of issues. Does the Court have jurisdiction and is

the Court being asked to issue an advisory opinion? Are the Subject Taxes time-barred

in the bankruptcy because the Government Units failed to filed proofs of claim or

requests for administrative claims? Does Bankruptcy Code, Section 502(b)(3), render the

taxes non-recourse against Debtor? Does Bankruptcy Code, Section 503(b)(1)(D), bar

claims for administrative expense for the 2018 Subject Taxes? Does marshaling apply?

Does the Settlement Agreement encompass the Subject Taxes?

      It is likely that the Government Units are time-barred from asserting claims and

that any such claims are non-recourse against Debtor. What would therefore remain is

the Government Units’ liens against the Equipment and the potential for foreclosure. The

Settlement Agreement, however, governs and the Court therefore finds it unnecessary to

address the other delineated issues. The Court’s decision turns entirely on the Settlement

Agreement which the Court approved by Order Approving the Global Settlement, dated

November 20, 2018 (D.I. 941).




                                            2
             Case 17-10837-KG      Doc 1143     Filed 03/25/19   Page 3 of 6



                                    JURISDICTION

      The Court has jurisdiction over this matter and the judicial authority to ender a

final order pursuant to 28 U.S.C. §§ 1408 and 1409. Consideration of this motion is a core

proceeding under 28 U.S.C. § 157(b)(2)(A) and (B). In addition, the Court’s ruling does

not affect the Government Units who still have their liens.

                                     DISCUSSION

      In the Court-approved Settlement Agreement, the Debtor and SQN, among others,

settled their differences. The Settlement Agreement was broad in its coverage. It

provided for dismissal of litigation, the sale to Debtor’s DIP lender, Lion Point Capital,

L.P. (“Lion Point”) of SQN’s interests and claims in post-petition lending facilities,

releases and other important matters. The Settlement Agreement also required SQN and

Wanxiang, together with Debtor, to sign a lease of the Equipment to Debtor and a license

agreement covering Debtor’s use of intellectual property which SQN then owned (the

“Lease and License”). SQN then claimed that its refusal to sign the Lease and License

stemmed from the dispute over who was responsible for the payment of the Subject

Taxes. Debtor argued that it was not responsible or even subject to the Subject Taxes.

SQN argued that since the tax liability attached on January 1 of each year and Debtor

owned the Equipment on January 1, 2017 and January 1, 2018, that Debtor was

responsible for the Subject Taxes. Debtor counter-argued that SQN was not required to

pay the Subject Taxes but that the Subject Taxes encumbered the Equipment, i.e.,

followed the Equipment.



                                            3
             Case 17-10837-KG      Doc 1143     Filed 03/25/19   Page 4 of 6



      The Court held a hearing on the Motion to Enforce SQN’s position and issued a

Memorandum Order dated March 1, 2019 (D.I. 1067). There the Court ruled that the

Settlement Agreement compelled the parties to execute the Lease and License, but the

Court carved out the tax dispute for a later hearing. The Court held the hearing on

February 28, 2019. In the Memorandum Order, the Court ordered enforcement of the

Settlement Agreement and ruled that Debtor, Lion Point, SQN and Wanxiang were

bound by the terms of the Settlement Agreement. The Court left the tax dispute for

another day and another hearing.

      It is most unfortunate that the Settlement Agreement, the actual settlement, left the

parties to battle with each other over a matter involving approximately $1.6 million.

Section 16(b) of the Settlement Agreement states:

      (b) SQN and Wanxiang shall have no obligation to pay carrying costs of the
      Debtor’s operations, exit costs or any other costs (except as provided for in
      Section 14(a) above) with respect to the Debtor’s Chapter 11 Proceeding.

Section 14(a) does not bear on the tax dispute. SQN also cites Section 11 of the Settlement

Agreement which states:

      11.     Releases. Mutual releases, if any, among SQN, Wanxiang, Lion
      Point, the SPV, the Committee and the Debtor shall be set forth in the Plan
      and shall be effective on the Plan Effective Date. Such releases shall be
      effective for only those claims arising before the Plan Effective Date. The
      Debtor’s estate shall have no obligations hereunder after the Plan Effective
      Date. The Plan shall provide that any obligation of the Debtor hereunder
      that, but for the preceding sentence, would survive the Plan Effective Date,
      will become an obligation of the reorganized Debtor.




                                            4
              Case 17-10837-KG        Doc 1143      Filed 03/25/19    Page 5 of 6



       The terms “carrying costs,” “exit costs” and “costs” are not defined in the

Settlement Agreement and the parties do not provide a definition in their filings. Courts

have recognized that “carrying costs” can include ad valorem taxes. See, e.g., In re Wiggins,

2018 WL 1137616, at *11 (Bankr. E.D.N.C. Feb. 28, 2018) (identifying what a carrying cost

can include: “carrying costs such as ad valorem taxes . . .”); Carroll v. Prosser (In re Prosser),

2013 WL 951063, at *6 & n.3 (D.V.I. Mar. 8, 2013) (noting that the bankruptcy court

identified monthly carrying costs to include annual property taxes); Dominion Fin. Corp.

v. Haimil Realty Corp. (In re Haimil Realty Corp.), 546 B.R. 257, 264 (Bankr. S.D.N.Y. 2016)

(“Dominion’s treatment of real estate taxes as carrying costs is consistent with the normal

use of that term.” See, e.g., 3-32 Warren’s Weed New York Real Property § 32.110

(including taxes in the list of items that normally make up carrying costs)). While the

above citations refer to ad valorem taxes on real and not personal property, that is of no

consequence. An ad valorem tax is “a tax imposed proportionally on the value of

something (esp. real property), rather than on its quantity or some other measure.” In re

NVF Co., 394 B.R. 33, 43 (Bankr. De. Del. 2008), 394 B.R. at 43 (citing Black’s Law

Dictionary 51, (7th ed. 1999)). It is undisputed that an ad valorem tax is often assessed on

personal property.

       Ad valorem taxes include the Subject Taxes on personal property. As costs and

carrying costs include ad valorem taxes, it follows that costs and the carrying costs

include the Subject Taxes. As the Subject Taxes are “costs” and “carrying costs” under

Section 16(b) of the Settlement Agreement, the Court need not determine whether the

they are “exit costs or any other costs.” The Settlement Agreement addresses the proper

                                                5
              Case 17-10837-KG        Doc 1143     Filed 03/25/19     Page 6 of 6



allocation of responsibility for the Subject Taxes. Thus, the Debtor is liable for the Subject

Taxes pursuant to the Settlement Agreement. The language in Section 11 makes it clear

that the tax obligation will survive the Plan Effective Date and thereby become an

obligation of the then reorganized Debtor.

       Debtor argues that Section 16(b) does not obligate it, or SQN, to pay the Subject

Taxes. However, Debtor will have to pay the Subject Taxes if it expects to confirm its

Plan. The Settlement Agreement resolved the issues between Debtor and SQN and given

Section 16(b), the payment of the Subject Taxes was settled as Debtor’s responsibility. 3

                                       CONCLUSION

       For the foregoing reasons, the Court holds that the Debtor is liable for the Subject

Taxes pursuant to the Settlement Agreement and the Equipment is also subject to

foreclosure due to the encumbering 2017 Tax Liens surviving SQN’s foreclosure.

Accordingly, the Court, in granting the Debtor’s Motion to Enforce Settlement

Agreement, orders the Debtor immediately to pay the 2017 and 2018 Subject Taxes and

any interest and penalties.




Dated: March 25, 2019                       __________________________________________
                                            KEVIN GROSS, U.S.B.J.




       3  The other consideration which gives rise to the requirement that Debtor pay the Subject
Taxes is that SQN must remain in possession of the Equipment if it and Debtor are to share in the
proceeds of any AD/CVD settlement. Foreclosure by the Governmental Units could destroy that
eventuality and with it would establish an important loss to Debtor.
                                               6
